Citation Nr: 1720312	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-29 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and T.S.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 2001 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the matter in October 2013 to schedule a videoconference hearing which was later held before the undersigned Veterans Law Judge (VLJ) in September 2015.  A copy of the hearing transcript is of record.

In November 2015, the Board denied the Veteran's claim.  He appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court), and pursuant to a Joint Motion for Remand (JMR) filed by the parties, the matter was remanded back to the Board in December 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted that he had residuals of a right eye injury from service.  In its November 2015 decision, the Board denied the claim on the bases that the evidence was against a finding of right eye trauma or other condition during service, and that the Veteran's diagnosed right eye refractive error and allergic dry eyes from seasonal changes were not associated with any trauma or other in-service event.

The December 2016 JMR noted that the Board incorrectly assessed a dry eye condition as being associated with seasonal ocular allergies, whereas the relevant treatment record diagnosed dry eye syndrome and seasonal ocular allergies separately, with no apparent medical nexus between them.

During the pendency of the appeal, the Veteran was afforded a VA eye examination in March 2017 as part of a separate claim for service connection for a left eye condition.  The examiner diagnosed bilateral dry eyes and bilateral vitreous floaters.  She stated that the floaters were a new finding more likely than not due to aging based on his documented denials of such floaters dating back to 2013.  She also stated that bilateral dry eye was at least as likely as not incurred in or caused during the Veteran's period of service from January 2001 to March 2003.  However, there was no specific rationale accompanying this opinion.  The examiner noted a "long history" of bilateral dry eye complaints, and a left eye injury in service which had resolved.  Nevertheless, given the absence of any right eye complaints in the service treatment records, it is not clear from the examination report why the examiner concluded that a right dry eye condition would be etiologically related to service.  A supplemental opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the March 2017 VA examiner.  The examiner must again review the file and then provide a supplemental opinion for her conclusion that it is at least as likely as not (50 percent or greater probability) that a right dry eye condition is etiologically related to the Veteran's active service from January 2001 to March 2003, or to revise her previous conclusion.

The examiner is asked to provide a complete explanation for her opinion, citing to the medical record when necessary to support the conclusion reached. 

If an opinion cannot be provided without resorting to speculation, the examiner must provide an explanation as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted; or he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies); or there are multiple possible etiologies with none more prevalent than another, or another reason.

If the March 2017 VA examiner is not available, forward the claims file to another appropriate examiner, who must comply with the above instructions.  If any VA examiner determines that a new examination is required to provide the requested opinion, one must be scheduled.

2.  Following completion of the above, as well as any additional development that may be warranted, readjudicate the claim for service connection for a right eye disability.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

